Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered January 22, 1993, convicting defendant, upon his plea of guilty, of robbery in the first degree, robbery in the second degree and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, 4 to 8 years and 2 to 4 years, respectively, unanimously affirmed.
As part of his plea bargain, defendant agreed to forgo his right to any suppression hearings. The record, however, is silent with respect to any knowing and voluntary waiver of his right to appeal this aspect of his plea (People v Callahan, 80 NY2d 273, 283). In any event, there is no basis to disturb the conviction since defendant’s motion "for a Dunaway hearing” (Dunaway v New York, 442 US 200), i.e., to suppress identification testimony on the ground of unlawful seizure, was properly denied, without a hearing, in view of the conclusory nature of defendant’s allegations (People v Mendoza, 82 NY2d 415). Concur—Ellerin, J. P., Rubin, Nardelli, Tom and Mazzarelli, JJ.